DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2019/066448, filed on June 21, 2019. All claims of the instant application filed on December 17, 2020 will receive the effective filing date of June 21, 2019. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Objections to Specification 
The use of the terms Nonidet, IGEPAL, Tween 20, Tween 80 [p.18, lines 11-13], MedDRA [p.26, lines 1 and 4] and SAS [p.26, line 26], which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-9, 12, 14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the relevant art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It is apparent that Bifidobacterium bifidum strain SYN-HI-001, or one or more fragments thereof is required to practice the claimed invention. As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the Bifidobacterium bifidum strain SYN-HI-001.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. Since efficacy is highly strain-specific and strain SYN-HI-001 is disclosed as the first heat-inactivated bacteria to provide significant results compared to placebo in IBS patients, ascertaining the strain is essential for repeatable in vivo efficacy (instant specification [p.2, line 25] and [p.5, line 30]). It is noted that Applicants have deposited biological material but there is no indication in the specification as to public availability. Therefore, a deposit at a recognized depository may be made to obviate this rejection. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
In the instant case, it is not clear that the deposit was made under the terms of the Budapest Treaty, nor is there available a viability statement, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository. Although the specification suggests that Bifidobacterium bifidum strain SYN-HI-001 was deposited on January, 26, 2011 as DSM 24514, no viability statement or corroborative attestation was provided (See instant specification [p.4, line 4-5]). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6-9, 12, 14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4, recites “non-viable bacteria of the Bifidobacterium bifidum strain SYN-HI-001 deposited under deposit No. DSM 24514, or one or more fragments thereof” in lines 1-3. No accession number was provided in the claim or within the specification. As a result, the unique identifier for the sequence is undefined.
Claims 6-9, 12, 14, 16-20, depend on claim 4 and are rejected for the reason set forth above. 
Regarding claim 17 term “at least about 102 non-viable cells” in claim is a relative term which renders the claim indefinite. The term “at least about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please consider amending “at least about 102 non-viable cells” to “at least 102 non-viable cfu”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 6-9, 12, 14, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guglielmetti et al. US 2014/0056852 A1, in view of Andresen et al. (2020) “Heat-inactivated Bifidobacterium bifidum MIMBb75 (SYN-HI-001) in the treatment of irritable bowel syndrome: a multicentre, randomised, double-blind, placebo-controlled clinical trial.” 
MPEP §2131.01 provides guidance as to 35 U.S.C. 102 rejections over multiple references.  Such rejection has been held to be proper when the extra references are cited to: (B) Explain the meaning of a term used in the primary reference;  
The MPEP states: “To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill.” Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749 (Fed. Cir. 1991) (The court went on to explain that “this modest flexibility in the rule that 'anticipation' requires that every element of the claims appear in a single reference accommodates situations in which the common knowledge of technologists is not recorded in the reference; that is, where technological facts are known to those in the field of the invention, albeit not known to judges.” 948 F.2d at 1268, 20 USPQ at 1749-50.). Note that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP §2124.  The missing descriptive matter can be:
(A) Prove the primary reference contains an "enabled disclosure;" 
(B) Explain the meaning of a term used in the primary reference; or 
(C) Show that a characteristic not disclosed in the reference is inherent. 
	Andresen et al. (2020), “Heat-inactivated Bifidobacterium bifidum MIMBb75 (SYN-HI-001) in the treatment of irritable bowel syndrome: a multicentre, randomized, double-blind, placebo-controlled clinical trial” is relied upon as evidence to show that Bifidobacterium bifidum MIMBb75 is equivalent to strain SYN-HI-001. Thus, the reference provides missing descriptive matter (B) explaining the meaning of the term MIMBb75 used in the primary reference. 
Regarding claims 4, 6 and 7, Guglielmetti et al. disclose Bifidobacterium bifidum MIMBb75, deposited under deposit No. DSM 24514 [abstract, line 5-7], wherein the cells of the strain, mutant or variant are viable or non-viable [p. 2, column 2, paragraph 011, line 4-6], for the use as foodstuff and/or as a medicament [p.0, abstract, lines 7-8]. 
	Regarding claims 8 and 9, Guglielmetti et al. disclose that cells may be killed thermally
or by exposure to altered pH or subjection to pressure [p.3,column 1, paragraph 0011, line 2-3]. Please note, this is equivalent to “non-viable bacteria” that have been inactivated, i.e. which are dead [p.4, paragraph 2, line 11-12]. 
	Regarding claims 12, 14 and 16, Guglielmetti et al. disclose the formulation, according to any embodiment described, for the treatment of the group consisting of irritable bowel movement, inflammatory bowel disease, e.g. Crohn's disease or ulcerative colitis, irritable bowel syndrome, pouchitis or post infection colitis, diarrheal disease [p.3, column 2, paragraph 0018, lines 1-2 and 13-19]. The formulation is also disclosed for purpose of alleviating (dyspeptic symptoms) suffering from abdominal pain, discomfort, distension, bloating, digestive disorder, urgency and/or reduced and/or increased number of bowel movements [p.3, column 2, paragraph 0018, lines 8-12]. Please note that claim 12 is interpreted as a product-by-process claim (MPEP 2113), the patentability of which hinges on the structure/material of the product, and its inherent properties (MPEP 2112.01), and not upon the method for obtaining said product.  
	Regarding claim 17-20, Guglielmetti et al. disclose daily administration of the strain, mutant or variant thereof optionally not less than 102 cfu, per capsule or tablet or per unit of powder or food product [p.7, column  2, paragraph 0035, line 3-7]. Further disclosing a subject, also referred to as a patient or human… with an (immune-compromised) autoimmune disorder [p.4, column 2, paragraph 0026, line 2]. Thus, inferring oral administration to an immune-compromised human subject.
	The invention of claims 4, 6-9, 12, 14, 16-20 fail to distinguish over what is disclosed in Guglielmetti et al. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. Claim 4 recites a nature-based product. This judicial exception is not integrated into a practical application because (a) the claimed product does not recite any markedly different structural or functional characteristics compared to the naturally occurring counterpart, Bifidobacterium bifidum strain MIMBb75. Especially in view of the specification which discloses that “100% of all Bifidobacterium bifidum bacteria comprised in the composition are non-viable bacteria of the Bifidobacterium WO 2019/243563 PCT/EP2019/0664487bifidum strain… DSM 24514” (See instant specification [p.6, lines 36-37 - p. 7 line 1]).  (b) Further, Guglielmetti et al., disclose the naturally occurring, non-viable counterpart “resembles the same beneficial properties as Bifidobacterium bifidum strain MIMBb75 to patients [p. 4, column 2, paragraph 0025, line 13-18].  Consequently, there is no clear dichotomy in terms biological or pharmacological functions or activities. (c) Further, inactive, non-viable or dead bacterial cells exist regardless of human intervention. Upon decay, those cells would naturally disintegrate into fragments (see instant specification [p.4, paragraph 3, lines 22-32]. Therefore, the claimed nature-based product is no different from that the naturally occurring counterpart, Bifidobacterium bifidum strain MIMBb75, in a natural state. Accumulatively, the nature-based product fails the three prong markedly different analysis (a-c) (Step 2A Prong 1: YES).

Conclusion
	No claim allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY C. BREEN/Examiner, Art Unit 4161   
                                                                                                                                                                                                     /STACEY N MACFARLANE/Examiner, Art Unit 1649